In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-15-00169-CV
                             ________________________

                          IN RE JUSTIN CHISUM, RELATOR



                  Original Proceeding Arising from the 364th District Court
                                  Lubbock County, Texas
         Trial Court No. 2015-820,779; Honorable William R. Eichman II, Presiding


                                       May 4, 2015

                           MEMORANDUM OPINION

                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Pending before this Court is a petition for writ of mandamus filed on behalf of

Justin Chisum. He requests that we issue a writ of mandamus directing the Honorable

William Eichman II, to enter an order staying grand jury proceedings pertaining to

criminal accusations pending against him. We deny the petition as moot.
       In February 2015, Chisum was arraigned for the murder of his four year old

daughter.1 In March, his attorneys filed a Suggestion of Competency and a trial court

entered an Order for Examination Regarding Incompetency. After a court-appointed

psychologist examined Chisum and, by affidavit, opined him to be not currently

competent to proceed in defense of his case, Chisum filed a motion seeking to stay

grand jury proceedings because he believed the district attorney intended to present his

case to the grand jury on the morning of April 16. The trial court held a hearing on April

15 and denied the motion. That same day, Chisum filed with this Court his Petition for

Writ of Mandamus and an Emergency Motion for a Stay of Proceedings. On April 16,

we denied the motion seeking an emergency stay of the grand jury proceedings.


       Pursuant to an inquiry by the Clerk of the Court, it has now come to our attention

that the criminal accusations pending against Chisum have been presented to the grand

jury and that an indictment has been returned. Because the relief being sought by his

petition for writ of mandamus has now become moot, the petition is denied.




                                                     Patrick A. Pirtle
                                                         Justice




       1
           Although Chisum never specifically states as much, we assume the arraignment was pursuant
to an information based upon complaint. See TEX. CODE CRIM. PROC. ANN. art. 21.22.

                                                 2